                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

    CAPE FEAR PUBLIC UTILITY                      )
    AUTHORITY, BRUNSWICK COUNTY,                  )
    LOWER CAPER FEAR WATER &                      )
    SEWER AUTHORITY, and TOWN OF                  )
    WRIGHTSVILLE BEACH,                           )
                                                  )
                          Plaintiffs,             )        Case No. 7:17-CV-00195-D
                                                  )
    v.                                            )        Case No. 7:17-CV-00209-D
                                                  )
    THE CHEMOURS COMPANY FC, LLC,                 )
    E. I. DU PONT DE NEMOURS AND                  )
    COMPANY, and THE CHEMOURS                     )
    COMPANY,                                      )
                                                  )
                          Defendants.             )

         DEFENDANT E.I. DUPONT DE NEMOURS AND COMPANY’S ANSWER TO
           AMENDED MASTER COMPLAINT OF PUBLIC WATER SUPPLIERS

          Defendant E.I. DUPONT DE NEMOURS AND COMPANY (“Defendant” or “DuPont”)

for its to Answer to Plaintiffs’ Amended Master Complaint of Public Water Suppliers

(“Complaint”) states and alleges that unless otherwise answered or addressed in this Answer, each

and every allegation in Plaintiffs’ Amended Complaint is denied. Defendant further alleges, as

follows:

I.        INTRODUCTION1

          1.      Defendant denies the allegations in paragraph 1 of the complaint.

          2.      To the extent that the allegations in paragraph 2 of the complaint relate to

companies other than Defendant, Defendant lacks knowledge or information sufficient to form a



1
 Defendant’s Answer follows the subject subheadings of the complaint, which are included
solely for ease of reference. Defendant denies any legal conclusions or characterizations of facts
contained within the subheadings.



               Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 1 of 48
belief as to the truth or accuracy of those allegations, and therefore denies the same. To the extent

a response is required, Defendant states that “toxicity” is a complex scientific concept that is

properly the subject of expert testimony. Further responding, Defendant states that paragraph 2 of

the complaint appears to characterize unidentified documents and/or studies. Without

identification of those documents and/or studies, which speak for themselves within the

appropriate context, Defendant lacks knowledge or information sufficient to form a belief as to the

truth or accuracy of the allegations in paragraph 2 of the complaint, and therefore denies the same.

Defendant expressly denies any statement or allegation in paragraph 2 that mischaracterizes such

documents, or takes them out of context. Defendant denies any remaining allegations and

implications in paragraph 2 of the complaint.

       3.      Defendant denies any allegations and implications in paragraph 3 of the complaint.

       4.      Responding to the allegations in paragraph 4 of the complaint, Defendant admits

only that the C-8 Science Panel concluded in certain reports issued in connection with its work

pursuant to a legal settlement that there was a “Probable Link,” as that term was defined by the

settlement, between cumulative exposure to PFOA in some individuals and certain of the health

outcomes listed in paragraph 4. Defendant states that such studies speak for themselves in the

appropriate context. Further responding, Defendant states that paragraph 4 of the complaint appears

to characterize certain articles. Defendant states that the cited articles speak for themselves in the

appropriate context, but denies the truth or accuracy of the articles. Defendant denies any remaining

allegations, characterizations, and implications in paragraph 4 of the complaint.

       5.      Defendant denies the allegations and implications in paragraph 5 of the complaint.

       6.      Defendant states that paragraph 6 of the complaint appears to characterize the

Chemours Code of Conduct, which speaks for itself within the appropriate context. Defendant denies




                                       -2-
            Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 2 of 48
any statement or allegation in paragraph 6 of the Complaint that mischaracterizes the Code of

Conduct or takes it out of context.

       7.       Defendant states that the statements Plaintiffs reference in paragraph 7 of the

Complaint speak for themselves in the appropriate context, and Defendant denies any statement or

allegation in paragraph 7 of the Complaint that mischaracterizes those statements or takes them out

of context. Defendant denies any remaining allegations, characterizations, and implications in

paragraph 7 of the complaint.

       8.       Defendant denies the allegations and characterizations in paragraph 8 of the

complaint.

II.    PARTIES

       9.       Responding to the allegations in paragraph 9 of the complaint, Defendant lacks

knowledge or information sufficient to form a belief as to the truth or accuracy of the allegations

in paragraph 9 of the complaint and therefore denies the same.

       10.      Responding to the allegations in paragraph 10 of the complaint, Defendant admits

only that DuPont is and has been a corporation with its principal place of business in Wilmington,

DE; that it is and has been registered to do business in the State of North Carolina; that it owned

and operated the Fayetteville Works facility from approximately 1971 until 2015; that it currently

leases a portion of the site from The Chemours Company FC, LLC; and that in August 2017, a

$130 billion merger between Dow Chemical and DuPont was completed. Further responding,

Defendant states that it lacks knowledge or information sufficient to form a belief as to the truth

or accuracy of the remaining allegations in paragraph 10 and therefore denies the same.

       11.      To the extent the allegations in paragraph 11 of the complaint relate to a company

other than Defendant, Defendant lacks knowledge or information sufficient to form a belief as to




                                        -3-
             Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 3 of 48
the truth or accuracy of the allegation of paragraph 11 of the complaint and therefore denies the

same.

        12.      To the extent the allegations in paragraph 12 of the complaint relate to a company

other than Defendant, Defendant lacks knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegation of paragraph 12 of the complaint and therefore denies the

same.

III.    JURISDICTION AND VENUE

        13.      Paragraph 13 of the complaint contains conclusions of law to which no response is

required from Defendant. Defendant respectfully refers all questions of law to the Court for

determination.

        14.      Paragraph 14 of the complaint contains conclusions of law to which no response is

required from Defendant. Defendant respectfully refers all questions of law to the Court for

determination.

IV.     IV.      FACTUAL ALLEGATIONS

        A.       Historical Background.

        15.      Responding to the allegations in paragraph 15 of the complaint, Defendant admits

 only that in approximately 1951 DuPont began purchasing certain PFOA products from 3M.

 Defendant denies the remaining allegations in paragraph 15 of the complaint as incomplete and/or

 incorrect statements of complex scientific and technical matters, which are properly the subject

 of expert testimony.

        16.      Defendant denies the allegations and characterizations in paragraph 16 of the

complaint.

        17.      To the extent the allegations in paragraph 17 relate to a company other than

Defendant, Defendant lacks knowledge or information to form a belief as to the truth or accuracy


                                         -4-
              Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 4 of 48
of those allegations, and therefore denies the same. Defendant denies any remaining allegations,

characterizations, and implications in paragraph 17 of the complaint.

        18.      Responding to the allegations in paragraph 18 of the complaint, Defendant states

that those allegations reference certain civil lawsuits, which speak for themselves in the

appropriate context. To the extent that paragraph 18 of the complaint refers to any investigation

by the U.S. E.P.A., Defendant lacks knowledge or information sufficient to form a belief as to the

truth or accuracy of the allegations in paragraph 18 of the complaint, and therefore denies the same.

        19.      To the extent that the allegations in paragraph 19 of the complaint relate to a

company other than Defendant, Defendant lacks knowledge or information sufficient to form a

belief as to the truth or accuracy of the allegations in paragraph 19 of the complaint, and therefore

denies the same. To the extent a response from Defendant is required, Defendant states that the

cited article speaks for itself in the appropriate context, but denies the truth or accuracy of the article.

        20.      To the extent that the allegations in paragraph 20 of the complaint reference certain

statements made by a company other than Defendant, Defendant lacks knowledge or information

sufficient to form a belief as to the truth or accuracy of the allegations in paragraph 20 of the

complaint, and therefore denies the same. To the extent a response from Defendant is required,

Defendant denies any remaining allegations, characterizations, and implications in paragraph 20

of the complaint.

        21.      To the extent that paragraph 21 of the complaint quotes from and/or characterizes

identified or unidentified documents or studies, Defendant states that those documents and studies

speak for themselves within the appropriate context, but that without these documents or studies,

Defendant lacks knowledge or information sufficient to form a belief as to the truth or accuracy of

the allegations in paragraph 21 of the complaint, and therefore denies the same. Defendant




                                         -5-
              Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 5 of 48
expressly denies any statement or allegation in paragraph 21 that mischaracterizes or misquotes

those documents or studies, or takes them out of context. Defendant denies any remaining

allegations, characterizations, and implications in paragraph 21 of the complaint.

       22.      Responding to the allegations in paragraph 22 of the complaint, Defendant admits

that DuPont participated in the EPA’s PFOA Stewardship Program and that DuPont identified

GenX as an alternative to C8. Defendant expressly denies any statement or allegation in paragraph

22 that mischaracterizes the participation or commitments from DuPont, or takes it out of context.

Defendant denies any remaining allegations, characterizations, and implications in paragraph 22

of the complaint.

       23.      Paragraph 23 of the complaint quotes from and/or characterizes unidentified

documents. Defendant states that those documents speak for themselves within the appropriate

context, but that without identification of those documents Defendant lacks knowledge or

information sufficient to form a belief as to the truth or accuracy of the allegations in paragraph

23 of the complaint, and therefore denies the same. Defendant expressly denies any statement or

allegation in paragraph 23 that mischaracterizes or misquotes those documents or studies, or takes

them out of context. Defendant denies any remaining allegations, characterizations, and

implications in paragraph 23 of the complaint.

       24.      Responding to the allegations in paragraph 24 of the complaint, Defendant admits

only that the C8 Science Panel concluded in certain reports issued in connection with its work

pursuant to a legal settlement that there was a “Probable Link,” as that term was defined by the

settlement, between cumulative exposure to PFOA in some individuals and certain of the health

outcomes listed in paragraph 24. Defendant states that such studies speak for themselves in the

appropriate context. Defendant denies the remaining allegations and characterizations in paragraph




                                        -6-
             Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 6 of 48
24 of the complaint as incomplete and/or incorrect statements of complex scientific and technical

matters, which are properly the subject of expert testimony.

       25.      Responding to the allegations in paragraph 25 of the complaint, Defendant admits

that DuPont participated in the EPA’s PFOA Stewardship Program and that GenX was

manufactured for use in making Teflon. Defendant expressly denies any statement or allegation in

paragraph 25 that mischaracterizes the participation or commitments from DuPont, or takes it out

of context. Defendant denies any remaining allegations, characterizations, and implications in

paragraph 25 of the complaint.

       26.      Defendant denies the allegations, characterizations, and implications in paragraph

26 of the complaint.

       27.      Paragraph 27 of the complaint purports to characterize and quote from various

unidentified sources. Without identification of those sources, which speak for themselves within the

appropriate context, Defendant lacks knowledge or information sufficient to form a belief as to the

truth or accuracy of the allegations in paragraph 27 of the complaint, and therefore denies the same.

Defendant expressly denies any statement or allegation in paragraph 27 that mischaracterizes or

misquotes from such sources, or takes them out of context. Defendant denies any remaining

allegations, characterizations, and implications in paragraph 27 of the complaint.

       28.      Responding to the allegations in paragraph 28 of the complaint, Defendant states

that those allegations reference certain civil lawsuits and settlements, which speak for themselves

in the appropriate context. Defendant denies any statement or allegation in paragraph 28 that

mischaracterizes the civil lawsuits or settlements or takes them out of context.

       29.      Responding to the allegations in paragraph 29 of the complaint, Defendant admits

only that The Chemours Company FC, LLC leases space to other chemical manufacturers




                                        -7-
             Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 7 of 48
including DuPont. Defendant denies any remaining allegations, characterizations, and implications

in paragraph 29 of the complaint.

       30.       Paragraph 30 of the complaint concerns complex scientific and technical matters

which are properly the subject of expert testimony. Defendant denies such allegations on that basis.

Defendant denies the remaining allegations, characterizations, and implications in paragraph 30 of

the complaint.

B.     The Fayetteville Works Site.

       31.       Responding to the allegations in paragraph 31 of the complaint, Defendant admits

that the Fayetteville Works facility is located at 22828 NC Highway 87 W. To the extent that

paragraph 31 contains citations to other documents, Defendant lacks knowledge or information

sufficient to form a belief as to the truth or accuracy of the cited documents, and therefore denies

the same.

       32.       Responding to the allegations in paragraph 32 of the complaint, Defendant admits

that the Fayetteville Works facility was purchased by DuPont in 1970. To the extent that paragraph

32 contains citations to other documents, Defendant lacks knowledge or information sufficient to

form a belief as to the truth or accuracy of the cited documents, and therefore denies the same.

       33.       To the extent that the allegations in paragraph 33 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same. To the

extent that paragraph 33 contains citations to other documents, Defendant lacks knowledge or

information sufficient to form a belief as to the truth or accuracy of the cited documents, and

therefore denies the same.




                                        -8-
             Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 8 of 48
       34.       To the extent the allegations in paragraph 34 of the complaint relate to a company

other than Defendant, Defendant lacks knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 34 of the complaint and therefore denies the

same. Defendant denies the remaining allegations and implications in paragraph 34 of the

complaint.

       35.       To the extent that the allegations in paragraph 35 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.

Defendant denies the remaining allegations, characterizations, and implications in paragraph 35 of

the complaint.

       36.       To the extent paragraph 36 of the complaint references a certain NPDES permit,

Defendant states that the referenced permit speaks for itself within the appropriate context.

Defendant denies any statement or allegation in paragraph 36 that mischaracterizes the referenced

NPDES permit or takes it out of context. Defendant lacks knowledge or information to form a

belief as to the truth or accuracy of the remaining allegations in paragraph 36 of the complaint and

therefore denies the same.

       37.       Defendant lacks knowledge or information to form a belief as to the truth or

accuracy of the allegations in paragraph 37 of the complaint and therefore denies the same. The

remaining allegations and characterizations in paragraph 37 of the complaint are incomplete and/or

incorrect statements of complex scientific and technical matters, which are properly the subject of

expert testimony.

       38.       Defendant states that the allegations and characterizations in paragraph 38 of the

complaint are incomplete and/or incorrect statements of complex scientific and technical matters,




                                        -9-
             Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 9 of 48
which are properly the subject of expert testimony. Defendant denies any remaining allegations,

characterizations, and implications in paragraph 38 of the complaint.

C.     Defendant’ Pollution of the Cape Fear River.

       39.       Defendant denies any allegations, characterizations, and implications in paragraph

39 of the complaint.

       40.       Defendant states that paragraph 40 of the complaint contains conclusions of law to

which no response is required from Defendant, and respectfully refers all questions of law to the

Court for determination. To the extent a response is required, Defendant denies all such allegations.

       41.       Responding to the allegations in paragraph 41 of the complaint, Defendant admits

only that they obtained a NPDES Permit in 1987. Defendant denies any remaining allegations,

characterizations, and implications in paragraph 41 of the complaint.

       42.       To the extent paragraph 42 of the complaint references certain North Carolina

statutes and/or regulations, Defendant states that those statutes and/or regulations speak for

themselves within the appropriate context. Defendant expressly denies any statement or allegation

in paragraph 42 that mischaracterizes such documents and/or reports, or takes them out of context

Defendant denies the remaining allegations, characterizations, and implications in paragraph 42 of

the complaint.

       43.       Defendant denies any allegations, characterizations, and implications in paragraph

43 of the complaint.

       44.       Defendant states that paragraph 44 of the complaint contains conclusions of law to

which no response is required from Defendant, and respectfully refers all questions of law to the

Court for determination. To the extent a response is required, Defendant expressly denies any

statement or allegation in paragraph 44 that mischaracterizes or takes out of context any




                                     - 10 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 10 of 48
communication with government regulators. Defendant denies any remaining allegations,

characterizations, and implications in paragraph 44 of the complaint.

       45.     To the extent paragraph 45 of the complaint references certain permits and/or permit

applications, Defendant states that those permits and/or permit applications speak for themselves

within the appropriate context. Defendant expressly denies any statement or allegation in paragraph

45 that mischaracterizes any permits and/or applications, or takes them out of context. Defendant

denies any remaining allegations, characterizations, and implications in paragraph 45 of the

complaint.

       46.     To the extent paragraph 46 of the complaint references certain permits and/or

permit applications, Defendant states that those permits and/or permit applications speak for

themselves within the appropriate context. Defendant expressly denies any statement or allegation

in paragraph 46 that mischaracterizes any permits and/or applications, or takes them out of context.

Defendant denies any remaining allegations, characterizations, and implications in paragraph 46

of the complaint.

       47.     To the extent paragraph 47 of the complaint references certain permits and/or

permit applications, Defendant states that those permits and/or permit applications speak for

themselves within the appropriate context. Defendant expressly denies any statement or allegation

in paragraph 47 that mischaracterizes any permits and/or applications, or takes them out of context.

Defendant denies any remaining allegations, characterizations, and implications in paragraph 47

of the complaint.

       48.     To the extent that the allegations in paragraph 48 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.




                                     - 11 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 11 of 48
Defendant denies any remaining allegations, characterizations, and implications in paragraph 48

of the complaint.

       49.     The allegations in paragraph 49 of the complaint reference and purport to

characterize a 2009 Consent Order, and Defendant refers the Court to that Order, which speaks for

itself in the appropriate context, for a full recitation of its contents. Defendant denies any statement

or allegation in paragraph 49 that mischaracterizes the referenced consent order, or takes it out of

context. Defendant denies the remaining allegations, characterizations, and implications in

paragraph 49 of the complaint.

       50.     Responding to the allegations to the allegations in paragraph 50 of the complaint,

Defendant states that the referenced meeting speaks for itself within the appropriate context.

Defendant denies any statement or allegation in paragraph 50 that mischaracterizes the referenced

meeting or takes it out of context. Defendant denies the remaining allegations, characterizations,

and implications in paragraph 50 of the complaint.

       51.     Responding to allegations in paragraph 51 of the complaint, Defendant admits only

that DuPont applied for a renewal of its NPDES permit in 2011. Defendant. Defendant expressly

denies that DuPont misrepresented any information to government regulators or withheld any

information. Defendant denies any remaining allegations, characterizations, and implications in

paragraph 51 of the complaint.

       52.     Paragraph 52 of the complaint mischaracterizes a NPDES renewal permit issued to

DuPont. Defendant states that this permit speaks for itself within the appropriate context.

Defendant expressly denies any statement or allegation in paragraph 52 that mischaracterizes the

permit, or takes it out of context. Defendant denies any remaining allegations, characterizations,

and implications in paragraph 52 of the complaint.




                                     - 12 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 12 of 48
       53.     Defendant states that the Resource Conservation and Recovery Act Facility

Investigation Plaintiffs reference in paragraph 53 speaks for itself in the appropriate context, and

Defendant denies any statement or allegation in paragraph 53 of the Complaint that

mischaracterizes the RFI or takes it out of context. Defendant denies any remaining allegations,

characterizations, and implications in paragraph 53 of the complaint.

       54.     To the extent that the allegations in paragraph 54 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.

Defendant denies any remaining allegations, characterizations, and implications in paragraph 54

of the complaint.

       55.     Defendant denies the allegations, characterizations, and implications in paragraph

55 of the complaint.

       56.     Defendant admits only that C8 is no longer manufactured at the Fayetteville Works

site and that certain products continue to be manufactured. Defendant denies any remaining

allegations, characterizations, and implications in paragraph 56 of the complaint.

       57.     Defendant denies the allegations in paragraph 57 of the complaint.

D.     Public Disclosure of Defendants’ Pollution.

       58.     To the extent that the allegations in paragraph 58 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same. To

the extent paragraph 58 of the complaint references unidentified documents and/or reports,

Defendant states that those documents and/or reports speak for themselves within the appropriate

context. Defendant expressly denies any statement or allegation in paragraph 58 that




                                     - 13 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 13 of 48
mischaracterizes such documents and/or reports, or takes them out of context. To the extent

paragraph 58 of the complaint concerns complex scientific and technical matters, Defendant states

that such matters are properly the subject of expert testimony, and denies such allegations on that

basis. Defendant denies the remaining allegations, characterizations, and implications in paragraph

58 of the complaint.

       59.     To the extent paragraph 59 of the complaint references unidentified documents

and/or sampling reports, Defendant states that those documents and/or reports speak for themselves

within the appropriate context. Defendant expressly denies any statement or allegation in paragraph

59 that mischaracterizes such documents and/or reports, or takes them out of context. To the extent

paragraph 59 of the complaint concerns complex scientific and technical matters, Defendant states

that such matters are properly the subject of expert testimony, and denies such allegations on that

basis. Defendant denies the remaining allegations, characterizations, and implications in paragraph

59 of the complaint.

       60.     To the extent paragraph 60 of the complaint references unidentified documents

and/or sampling reports, Defendant states that those documents and/or reports speak for themselves

within the appropriate context. Defendant expressly denies any statement or allegation in paragraph

60 that mischaracterizes such documents and/or reports, or takes them out of context. To the extent

paragraph 60 of the complaint concerns complex scientific and technical matters, Defendant states

that such matters are properly the subject of expert testimony, and denies such allegations on that

basis. Defendant denies the remaining allegations, characterizations, and implications in paragraph

60 of the complaint.

       61.     To the extent that the allegations in paragraph 61 of the complaint relate to

individuals or entities other than Defendant, Defendant lacks knowledge or information sufficient




                                     - 14 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 14 of 48
to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.

Defendant denies any remaining allegations, characterizations, and implications in paragraph 61

of the complaint.

       62.       To the extent that the allegations in paragraph 62 of the complaint relate to

individuals or entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.

Defendant denies any remaining allegations, characterizations, and implications in paragraph 62

of the complaint.

       63.       To the extent the allegations in paragraph 63 of the complaint relate to a company

other than Defendant, Defendant lacks knowledge or information sufficient to form a belief as to

the truth or accuracy of the allegations of paragraph 63 of the complaint and therefore denies the

same. Defendant denies the remaining allegations and implications in paragraph 63 of the

complaint.

       64.       To the extent that the allegations in paragraph 64 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.

Defendant denies the remaining allegations, characterizations, and implications in paragraph 64 of

the complaint.

       65.       To the extent that the allegations in paragraph 65 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same. To

the extent paragraph 65 of the complaint references unidentified documents and/or reports,

Defendant states that those documents and/or reports speak for themselves within the appropriate




                                     - 15 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 15 of 48
context. Defendant expressly denies any statement or allegation in paragraph 65 that

mischaracterizes such documents and/or reports, or takes them out of context. Defendant denies the

remaining allegations and characterizations in paragraph 65 of the complaint as incomplete and/or

incorrect statements of complex scientific and technical matters, which are properly the subject of

expert testimony.

       66.        Defendant expressly denies any statement or allegation in paragraph 66 that

mischaracterizes or takes out of context any communication or lack of communication with the

public or government regulators. Defendant denies any remaining allegations, characterizations,

and implications in paragraph 66 of the complaint.

E.     The Chemicals at Issue.

       67.        Paragraph 67 of the complaint appears to characterize unidentified statements

and/or documents. Without identification of those statements and/or documents, the language of

which speaks for itself when read in the appropriate context, Defendant lacks knowledge or

information sufficient to form a belief as to the truth or accuracy of the allegations in paragraph

67 of the complaint, and therefore denies the same. Defendant expressly denies any statement or

allegation in paragraph 67 that mischaracterizes such statements and/or documents, or takes them

out of context.

       68.        Defendant denies the allegations and characterizations in paragraph 68 of the

complaint as incomplete and/or incorrect statements of complex scientific and technical matters,

which are properly the subject of expert testimony.

       69.        Defendant denies the allegations and characterizations in paragraph 69 of the

complaint as incomplete and/or incorrect statements of complex scientific and technical matters,

which are properly the subject of expert testimony.




                                     - 16 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 16 of 48
       70.     To the extent that the allegations in paragraph 70 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same. To the

extent paragraph 70 of the complaint references unidentified documents and/or reports, Defendant

states that those documents and/or reports speak for themselves within the appropriate context.

Defendant expressly denies any statement or allegation in paragraph 70 that mischaracterizes such

documents and/or reports, or takes them out of context. To the extent paragraph 70 of the complaint

concerns complex scientific and technical matters, Defendant states that such matters are properly

the subject of expert testimony, and denies such allegations on that basis. Defendant denies the

remaining allegations, characterizations, and implications in paragraph 70 of the complaint.

       71.     Defendant denies the allegations in paragraph 71 of the complaint as incomplete

and/or incorrect statements of complex scientific and technical matters, which are properly the

subject of expert testimony.

a.     “Long Chain” PFASs


       72.     To the extent paragraph 72 of the complaint references unidentified documents

and/or reports, Defendant states that those documents and/or reports speak for themselves within

the appropriate context. Defendant expressly denies any statement or allegation in paragraph 72

that mischaracterizes such documents and/or reports, or takes them out of context. To the extent

paragraph 72 of the complaint concerns complex scientific and technical matters, Defendant states

that such matters are properly the subject of expert testimony, and denies such allegations on that

basis. Defendant denies the remaining allegations, characterizations, and implications in paragraph

72 of the complaint.




                                     - 17 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 17 of 48
       73.     To the extent paragraph 73 of the complaint references unidentified documents

and/or reports, Defendant states that those documents and/or reports speak for themselves within

the appropriate context. Defendant expressly denies any statement or allegation in paragraph 73

that mischaracterizes such documents and/or reports, or takes them out of context. To the extent

paragraph 73 of the complaint concerns complex scientific and technical matters, Defendant states

that such matters are properly the subject of expert testimony, and denies such allegations on that

basis. Defendant denies the remaining allegations, characterizations, and implications in paragraph

73 of the complaint.

       74.     Responding to the allegations in paragraph 74 of the complaint, Defendant admits

only that the C-8 Science Panel concluded in certain reports issued in connection with its work

pursuant to a legal settlement that there was a “Probable Link,” as that term was defined by the

settlement, between cumulative exposure to PFOA in some individuals and certain of the health

outcomes listed in paragraph 74. Defendant states that such studies speak for themselves in the

appropriate context. Defendant denies the remaining allegations and characterizations in paragraph

74 of the complaint as incomplete and/or incorrect statements of complex scientific and technical

matters, which are properly the subject of expert testimony.

       75.     To the extent that the allegations in paragraph 75 of the complaint relate to entities

other than Defendant, Defendant lacks knowledge or information sufficient to form a belief as to the

truth or accuracy of those allegations, and therefore denies the same. As to the allegations in

paragraph 75 that may be construed as relating to Defendant, Defendant admits that DuPont was

invited to and did participate in a voluntary emissions reduction program for PFOA known as the

2010/2015 PFOA Stewardship Program (the “Stewardship Program”), and that it exceeded its

commitment through that program by eliminating PFOA from its fluoropolymers manufacturing




                                     - 18 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 18 of 48
process by June 2013. Further responding, Defendant states that the published statements and

documents related to the Stewardship Program that Plaintiffs appear to reference in paragraph 75 of

the complaint speak for themselves in the appropriate context, and Defendant denies any statement

or allegation in paragraph 75 of the complaint that mischaracterizes those statements or documents,

or takes them out of context. Defendant denies any remaining allegations, characterizations, and

implications in paragraph 75 of the complaint.

        76.    The allegations in paragraph 76 of the complaint reference and purport to

characterize a 2009 EPA document related to PFOA in drinking water, and Defendant refers the

Court to that document, which speaks for itself in the appropriate context, for a full recitation of

its contents. Other than the existence of that document, Defendant lacks knowledge or information

sufficient to form a belief as to the truth or accuracy of the allegations in paragraph 76 of the

complaint, and therefore denies the same. Defendant expressly denies any statement or allegation

in paragraph 76 that mischaracterizes the referenced document, or takes it out of context.

        77.    To the extent the allegations in paragraph 77 of the complaint reference and purport

to characterize 2009 and 2016 EPA guidance values for PFOA and PFOS, Defendant refers the

Court to those guidances, which speaks for themselves in the appropriate context, for a full

recitation of their contents. Other than the existence of these guidances, Defendant lacks

knowledge or information sufficient to form a belief as to the truth or accuracy of the allegations

in paragraph 77 of the complaint, and therefore denies the same. Defendant expressly denies any

statement or allegation in paragraph 77 that mischaracterizes the referenced document, or takes it

out of context. Defendant lacks knowledge or information sufficient to form a belief as to the truth

or accuracy of the remaining allegations in paragraph 77 of the complaint, and therefore denies the

same.




                                     - 19 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 19 of 48
b.     “Short Chain” PFASs


       78.     To the extent that the allegations in paragraph 78 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same. To

the extent paragraph 78 of the complaint references unidentified documents and/or reports,

Defendant states that those documents and/or reports speak for themselves within the appropriate

context. Defendant expressly denies any statement or allegation in paragraph 78 that

mischaracterizes such documents and/or reports, or takes them out of context. To the extent

paragraph 78 of the complaint concerns complex scientific and technical matters, Defendant states

that such matters are properly the subject of expert testimony, and denies such allegations on that

basis. Defendant denies the remaining allegations, characterizations, and implications in paragraph

78 of the complaint.

       79.     To the extent paragraph 79 of the complaint references unidentified documents

and/or reports, Defendant states that those documents and/or reports speak for themselves within

the appropriate context. Defendant expressly denies any statement or allegation in paragraph 79

that mischaracterizes such documents and/or reports, or takes them out of context. To the extent

paragraph 79 of the complaint concerns complex scientific and technical matters, Defendant states

that such matters are properly the subject of expert testimony, and denies such allegations on that

basis. Defendant denies the remaining allegations, characterizations, and implications in paragraph

79 of the complaint.

       80.     Defendant denies that PFECAs are toxic in humans or animals. Further, the

allegations in paragraph 80 of the complaint reference and purport to characterize a 2009 Consent

Order, and Defendant refers the Court to that Order, which speaks for itself in the appropriate



                                     - 20 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 20 of 48
context, for a full recitation of its contents. Other than the existence of certain statements in that

Order, Defendant lacks knowledge or information sufficient to form a belief as to the truth or

accuracy of the allegations in paragraph 80 of the complaint, and therefore denies the same.

Defendant denies any statement or allegation in paragraph 81 that mischaracterizes the referenced

advisory, or takes it out of context.

       81.     Paragraph 81 of the complaint purports to characterize and quote from various

unidentified documents and/or animal studies. Without identification of those documents and/or

animal studies, which speak for themselves within the appropriate context, Defendant lacks

knowledge or information sufficient to form a belief as to the truth or accuracy of the allegations

in paragraph 81 of the complaint, and therefore denies the same. Defendant expressly denies any

statement or allegation in paragraph 81 that mischaracterizes or misquotes from such documents

and/or animal studies, or takes them out of context, including by failing to acknowledge related or

subsequent studies. Defendant denies any remaining allegations, characterizations, and

implications in paragraph 81 of the complaint.

       82.     Defendant denies any allegations, characterizations, and implications in paragraph

82 of the complaint.

       83.     Paragraph 83 of the complaint purports to characterize and quote from various

unidentified documents and/or animal studies. Without identification of those documents and/or

animal studies, which speak for themselves within the appropriate context, Defendant lacks

knowledge or information sufficient to form a belief as to the truth or accuracy of the allegations

in paragraph 83 of the complaint, and therefore denies the same. Defendant expressly denies any

statement or allegation in paragraph 83 that mischaracterizes or misquotes from such documents

and/or animal studies, or takes them out of context, including by failing to acknowledge related or




                                     - 21 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 21 of 48
subsequent studies. Defendant denies any remaining allegations, characterizations, and

implications in paragraph 83 of the complaint.

       84.     Paragraph 84 of the complaint purports to characterize and quote from various

unidentified documents and/or animal studies. Without identification of those documents and/or

animal studies, which speak for themselves within the appropriate context, Defendant lacks

knowledge or information sufficient to form a belief as to the truth or accuracy of the allegations

in paragraph 84 of the complaint, and therefore denies the same. Defendant expressly denies any

statement or allegation in paragraph 84 that mischaracterizes or misquotes from such documents

and/or animal studies, or takes them out of context, including by failing to acknowledge related or

subsequent studies. Defendant denies any remaining allegations, characterizations, and

implications in paragraph 84 of the complaint.

       85.     Defendant denies that GenX is toxic. Further, paragraph 85 of the complaint

purports to characterize and quote from various unidentified documents and/or animal studies.

Without identification of those documents and/or animal studies, which speak for themselves

within the appropriate context, Defendant lacks knowledge or information sufficient to form a

belief as to the truth or accuracy of the allegations in paragraph 85 of the complaint, and therefore

denies the same. Defendant expressly denies any statement or allegation in paragraph 85 that

mischaracterizes or misquotes from such documents and/or animal studies, or takes them out of

context, including by failing to acknowledge related or subsequent studies. Defendant denies any

remaining allegations, characterizations, and implications in paragraph 85 of the complaint.

       86.     Paragraph 86 of the complaint concerns complex scientific and technical matters,

Defendant states that such matters are properly the subject of expert testimony, and denies such




                                     - 22 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 22 of 48
allegations on that basis. Defendant denies the remaining allegations, characterizations, and

implications in paragraph 86 of the complaint.

        87.     Defendant denies that DuPont funded any misleading publications. To the extent the

allegations in paragraph 87 of the complaint reference and purport to characterize a 2017 North

Carolina health advisory goal, Defendant refers the Court to this health advisory goal, which speaks

for itself in the appropriate context, for a full recitation of its contents. Other than the existence of this

health advisory goal, Defendant lacks knowledge or information sufficient to form a belief as to the

truth or accuracy of the allegations in paragraph 87 of the complaint, and therefore denies the same.

Defendant expressly denies any statement or allegation in paragraph 87 that mischaracterizes the

referenced document, or takes it out of context. Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of the remaining allegations in paragraph 87 of the

complaint, and therefore denies the same.

        88.     Defendant denies the allegations, characterizations, and implications in paragraph

88 of the complaint.

F.      Defendant’ Statutory Violations.

        89.     Defendant denies the allegations, characterizations, and implications in paragraph

89 of the complaint.

        90.     Defendant denies the allegations, characterizations, and implications in paragraph

90 of the complaint.

        91.     Defendant denies the allegations, characterizations, and implications in paragraph

91 of the complaint.

        92.     Defendant denies the allegations, characterizations, and implications in paragraph

92 of the complaint.




                                      - 23 -
           Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 23 of 48
G.     Damages to Plaintiffs and Their Public Drinking Water Resources.

       93.       Paragraph 93 of the complaint appears to characterize unidentified documents

and/or sampling reports. Without identification of those documents and/or reports, which speak

for themselves within the appropriate context, Defendant lacks knowledge or information

sufficient to form a belief as to the truth or accuracy of the allegations in paragraph 93 of the

complaint and therefore denies the same. Defendant expressly denies any statement or allegation

in paragraph 93 that mischaracterizes such documents and/or reports, or takes them out of context.

Defendant denies any remaining allegations, characterizations, and implications in paragraph 93

of the complaint.

       94.       Paragraph 94 of the complaint appears to characterize unidentified documents

and/or sampling reports. Without identification of those documents and/or reports, which speak

for themselves within the appropriate context, Defendant lacks knowledge or information

sufficient to form a belief as to the truth or accuracy of the allegations in paragraph 94 of the

complaint and therefore denies the same. Defendant expressly denies any statement or allegation

in paragraph 94 that mischaracterizes such documents and/or reports, or takes them out of context.

Defendant denies any remaining allegations, characterizations, and implications in paragraph 94

of the complaint.

       95.       To the extent that the allegations in paragraph 95 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.

Defendant denies the remaining allegations, characterizations, and implications in paragraph 95 of

the complaint.




                                    - 24 -
         Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 24 of 48
       96.       Defendant denies the allegations, characterizations, and implications in paragraph

96 of the complaint.

       97.       Defendant denies the allegations, characterizations, and implications in paragraph

97 of the complaint.

V.     PLAINTIFF-SPECIFIC FACTUAL ALLEGATIONS

A.     CFPUA

CFPUA Allegations

       98.       To the extent that the allegations in paragraph 98 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same. To

the extent that paragraph 98 of the complaint contains conclusions of law to which no response is

required from Defendant, Defendant respectfully refers all questions of law to the Court for

determination. To the extent a response is required, Defendant denies all such allegations.

       99.       To the extent that the allegations in paragraph 99 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.

Defendant denies the remaining allegations, characterizations, and implications in paragraph 99 of

the complaint.

       100.      Defendant denies the allegations, characterizations, and implications in paragraph

100 of the complaint.

       101.      Defendant states that paragraph 101 of the complaint contains conclusions of law

to which no response is required from Defendant, and respectfully refers all questions of law to

the Court for determination. To the extent a response is required, Defendant denies all such

allegations.


                                     - 25 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 25 of 48
       102.    To the extent that the allegations in paragraph 102 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.

       103.    To the extent that the allegations in paragraph 103 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.

       104.    To the extent that the allegations in paragraph 104 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.

Defendant denies the remaining allegations, characterizations, and implications in paragraph 104

of the complaint.

CFPUA Damages

       105.    Defendant denies the allegations, characterizations, and implications in paragraph

105 of the complaint.

       106.    Defendant denies the allegations, characterizations, and implications in paragraph

106 of the complaint.

       B.      Brunswick County

       Brunswick County Allegations

       107.    Defendant denies the allegations, characterizations, and implications in paragraph

107 of the complaint.

       108.    To the extent that the allegations in paragraph 108 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.




                                       - 26 -
            Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 26 of 48
       109.    To the extent that the allegations in paragraph 109 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same. To

the extent that paragraph 109 of the complaint contains conclusions of law to which no response

is required from Defendant, Defendant respectfully refers all questions of law to the Court for

determination. To the extent a response is required, Defendant denies all such allegations.

       110.    Defendant denies the allegations, characterizations, and implications in paragraph

110 of the complaint.

       Brunswick County Damages

       111.    Defendant denies the allegations, characterizations, and implications in paragraph

111 of the complaint.

       112.    Defendant denies the allegations, characterizations, and implications in paragraph

112 of the complaint and denies that Plaintiffs are entitled to any relief against Defendant.

       113.    Defendant denies the allegations, characterizations, and implications in paragraph

113 of the complaint and denies that Plaintiffs are entitled to any relief against Defendant.

       114.    Defendant denies the allegations, characterizations, and implications in paragraph

114 of the complaint and denies that Plaintiffs are entitled to any relief against Defendant.

C.     LCFWSA

LCFWSA Allegations

       115.    To the extent that the allegations in paragraph 115 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.




                                     - 27 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 27 of 48
       116.    To the extent that the allegations in paragraph 116 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.

       117.    To the extent that the allegations in paragraph 117 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.

       118.    To the extent that the allegations in paragraph 118 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.

       119.    Defendant denies the allegations, characterizations, and implications in paragraph

119 of the complaint.

       120.    Defendant denies the allegations, characterizations, and implications in paragraph

120 of the complaint.

       121.    Defendant denies the allegations, characterizations, and implications in paragraph

121 of the complaint.

       122.    To the extent that the allegations in paragraph 122 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.

       123.    To the extent that the allegations in paragraph 123 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient

to form a belief as to the truth or accuracy of those allegations, and therefore denies the same.

       124.    To the extent that the allegations in paragraph 124 of the complaint relate to

individuals and entities other than Defendant, Defendant lacks knowledge or information sufficient




                                     - 28 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 28 of 48
to form a belief as to the truth or accuracy of those allegations, and therefore denies the same. To

the extent that paragraph 124 of the complaint contains conclusions of law to which no response

is required from Defendant, Defendant respectfully refers all questions of law to the Court for

determination. To the extent a response is required, Defendant denies all such allegations.

Defendant denies the remaining allegations, characterizations, and implications in paragraph 124

of the complaint.

LCFWSA Damages

       125.    Defendant denies the allegations, characterizations, and implications in paragraph

125 of the complaint.

       126.    Defendant denies the allegations, characterizations, and implications in paragraph

126 of the complaint and denies that Plaintiffs are entitled to any relief against Defendant.

       127.    Defendant denies the allegations, characterizations, and implications in paragraph

127 of the complaint and denies that Plaintiffs are entitled to any relief against Defendant.

       128.    Defendant denies the allegations, characterizations, and implications in paragraph

128 of the complaint and denies that Plaintiffs are entitled to any relief against Defendant.

       129.    Defendant denies the allegations, characterizations, and implications in paragraph

129 of the complaint and denies that Plaintiffs are entitled to any relief against Defendant.

D.     Wrightsville Beach

Wrightsville Beach Allegations

       130.    The allegations in paragraph 130 of the complaint relate to individuals and entities

other than Defendant, Defendant lacks knowledge or information sufficient to form a belief as to

the truth or accuracy of those allegations, and therefore denies the same.




                                     - 29 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 29 of 48
       131.    The allegations in paragraph 131 of the complaint relate to individuals and entities

other than Defendant, Defendant lacks knowledge or information sufficient to form a belief as to

the truth or accuracy of those allegations, and therefore denies the same.

       132.    The allegations in paragraph 132 of the complaint relate to individuals and entities

other than Defendant, Defendant lacks knowledge or information sufficient to form a belief as to

the truth or accuracy of those allegations, and therefore denies the same.

       133.    Defendant denies the allegations in paragraph 133 of the complaint.

       134.    Defendant denies the allegations in paragraph 134 of the complaint.

       135.    Defendant denies the allegations in paragraph 135 of the complaint.

       136.    Defendant denies the allegations in paragraph 136 of the complaint.

       137.    Defendant denies the allegations, characterizations, and implications in paragraph

137 of the complaint.

       138.    Defendant denies the allegations in paragraph 138 of the complaint.

       139.    Defendant denies the allegations in paragraph 139 of the complaint.

       140.    Defendant denies the allegations in paragraph 140 of the complaint.

       141.    To the extent the allegations in paragraph 141 of the complaint relate to individuals

and entities other than Defendant, Defendant lacks knowledge or information sufficient to form a

belief as to the truth or accuracy of those allegations, and therefore denies the same.

       142.    Defendant denies the allegations in paragraph 142 of the complaint.

       Wrightsville Beach Damages

       143.    Defendant denies the allegations, characterizations, and implications in paragraph

143 of the complaint.

       144.    Defendant denies the allegations, characterizations, and implications in paragraph

144 of the complaint and denies that Plaintiffs are entitled to any relief against Defendant.


                                     - 30 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 30 of 48
       145.      Defendant denies the allegations, characterizations, and implications in paragraph

145 of the complaint and denies that Plaintiffs are entitled to any relief against Defendant.

       146.      Defendant denies the allegations, characterizations, and implications in paragraph

146 of the complaint and denies that Plaintiffs are entitled to any relief against Defendant.

VI.    CAUSES OF ACTION

                                            COUNT I
                                         Public Nuisance

       147.      Defendant incorporates by reference their responses to paragraph 1 through 146 of

the complaint.

       148.      No response to paragraph 148 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 148.

       149.      No response to paragraph 149 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 149.

       150.      No response to paragraph 150 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 150.

       151.      No response to paragraph 151 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 151.

       152.      No response to paragraph 152 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 152.



                                     - 31 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 31 of 48
       153.      No response to paragraph 153 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 153.

       154.      No response to paragraph 154 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 154.

       155.      No response to paragraph 155 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 155.

       156.      No response to paragraph 156 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 156.

       157.      No response to paragraph 157 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 157.

                                            COUNT II
                                         Private Nuisance

       158.      Defendant incorporates by reference their responses to paragraph 1 through 157 of

the complaint.

       159.      Defendant denies the allegations, characterizations, and implications in paragraph

159 of the complaint.

       160.      Defendant denies the allegations, characterizations, and implications in paragraph

160 of the complaint.




                                    - 32 -
         Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 32 of 48
       161.      Defendant denies the allegations, characterizations, and implications in paragraph

161 of the complaint.

       162.      Defendant denies the allegations, characterizations, and implications in paragraph

162 of the complaint and denies that Plaintiffs are entitled to any relief against Defendant.

                                           COUNT III
                                    Trespass to Real Property



       163.      Defendant incorporates by reference their responses to paragraph 1 through 162 of

the complaint.

       164.      Defendant denies the allegations, characterizations, and implications in paragraph

164 of the complaint.

       165.      Defendant denies the allegations, characterizations, and implications in paragraph

165 of the complaint.

       166.      Defendant denies the allegations, characterizations, and implications in paragraph

166 of the complaint and denies that Plaintiffs are entitled to any relief against Defendant.

                                           COUNT IV
                                       Trespass to Chattels

       167.      Defendant incorporates by reference their responses to paragraph 1 through 166 of

the complaint.

       168.      No response to paragraph 168 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 168.

       169.      No response to paragraph 169 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 169.


                                     - 33 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 33 of 48
       170.      No response to paragraph 170 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 170.

                                           COUNT V
                                        Negligence Per Se

       171.      Defendant incorporates by reference their responses to paragraph 1 through 170 of

the complaint.

       172.      No response to paragraph 172 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 172.

       173.      No response to paragraph 173 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 173.

       174.      No response to paragraph 174 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 174.

       175.      No response to paragraph 175 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 175.

                                           COUNT VI
                                           Negligence

       176.      Defendant incorporates by reference their responses to paragraph 1 through 175 of

the complaint.

       177.      Defendant denies the allegations, characterizations, and implications in paragraph

177 of the complaint.


                                    - 34 -
         Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 34 of 48
       178.      Defendant denies the allegations, characterizations, and implications in paragraph

178 of the complaint.

       179.      Defendant denies the allegations, characterizations, and implications in paragraph

179 of the complaint.

       180.      Defendant denies the allegations, characterizations, and implications in paragraph

180 of the complaint.

       181.      Defendant denies the allegations, characterizations, and implications in paragraph

181 of the complaint.

       182.      Defendant denies the allegations, characterizations, and implications in paragraph

182 of the complaint and denies that Plaintiffs are entitled to any relief against Defendant.


                                          COUNT VII
                                        (Failure to Warn)

       183.      Defendant incorporates by reference their responses to paragraph 1 through 182 of

the complaint.

       184.      No response to paragraph 184 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 184.

       185.      No response to paragraph 185 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 185.

       186.      No response to paragraph 186 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 186.




                                     - 35 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 35 of 48
                                          COUNT VIII
                                    (Negligent Manufacture)

       187.      Defendant incorporates by reference their responses to paragraph 1 through 186 of

the complaint.

       188.      No response to paragraph 188 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 188.

       189.      No response to paragraph 189 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 189.

       190.      No response to paragraph 190 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 190.


                                         COUNT IX
                               Riparian Rights / Injunctive Relief

       191.      Defendant incorporates by reference their responses to paragraph 1 through 190 of

the complaint.

       192.      No response to paragraph 192 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 192.

       193.      No response to paragraph 193 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 193.




                                    - 36 -
         Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 36 of 48
       194.      No response to paragraph 194 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 194.

       195.      No response to paragraph 195 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 195.


                                           COUNT X
                                        Punitive Damages

       196.      Defendant incorporates by reference their responses to paragraph 1 through 195 of

the complaint.

       197.      No response to paragraph 197 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 197.

       198.      No response to paragraph 198 of the complaint is required because the Court

dismissed this cause of action in its April 19, 2019 Order. To the extent a response is required,

Defendant denies the allegations in paragraph 198.

                                          V I . PRAYER

       The remainder of the Complaint consists of a prayer for relief, as to which no response is

required. To the extent a response is required, Defendant denies any remaining allegations in the

Complaint and denies that Plaintiffs are entitled to any relief against Defendant. Defendant

further denies any allegations not expressly admitted above.




                                     - 37 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 37 of 48
                                   AFFIRMATIVE DEFENSES

       The following are defenses Defendant may assert based on the facts alleged in the action,

or based on facts adduced in discovery. In disclosing these defenses, Defendant do not assume

any burden of proof not otherwise required by law. Moreover, Defendant undertake the burden of

proof only as to those defenses deemed “affirmative” defenses by law, regardless of how such

defenses are denominated herein. Finally, Defendant reserves its right to assert further defenses

that may become apparent in the course of discovery.

                                FIRST ADDITIONAL DEFENSE

       The complaint fails, in whole or in part, to state a claim upon which relief can be granted.

                              SECOND ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of limitations

and/or repose.

                               THIRD ADDITIONAL DEFENSE

       Plaintiffs have alleged an injury that, as a matter of law, does not support a recovery in tort.

                              FOURTH ADDITIONAL DEFENSE

       Plaintiffs have failed to name all necessary and indispensable parties in this action.

                                FIFTH ADDITIONAL DEFENSE

       To the extent that Plaintiffs have split their claims, Plaintiffs’ claims are barred in whole,

or in part, by the doctrine prohibiting claim splitting.

                                SIXTH ADDITIONAL DEFENSE

       Plaintiffs lack standing to assert, in whole or in part, the claims and the demands for relief

in the Complaint.

                              SEVENTH ADDITIONAL DEFENSE




                                     - 38 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 38 of 48
       Plaintiffs’ claims are barred, in whole or in part, because under North Carolina law,

Defendant did not owe a legal duty to Plaintiffs or, if they owed such a duty, did not breach and/or

fully discharged that duty.

                               EIGHTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because, at all relevant times, Defendant

exercised due care with respect to their activities and took reasonable precautions against

foreseeable acts or omissions of others.

                               NINTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because none of the alleged acts or

omissions of Defendant proximately caused the purported injuries and damages allegedly

sustained by Plaintiffs.

                               TENTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that the alleged damages in

the complaint were proximately caused by others, including intervening and/or superseding acts

or omissions.

                              ELEVENTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that the damages alleged in

the Complaint were caused or contributed to, in whole or in part, by the negligence, carelessness,

fault, culpable conduct, and/or wont of care attributable to others over whom Defendant neither

had nor exercised any control.


                              TWELFTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because to the extent Defendant owed any

cognizable duty to warn, Defendant adequately discharged any such duty.



                                     - 39 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 39 of 48
                            THIRTEENTH ADDITIONAL DEFENSE

        Plaintiffs’ claim for alleged injuries and damages are barred, in whole or in part, because

the claims are speculative and conjectural.

                            FOURTEENTH ADDITIONAL DEFENSE

        The relief that Plaintiffs seek, in whole or in part, violates Defendant’s due process rights

under the North Carolina State Constitution.

                            FIFETEENTH ADDITIONAL DEFENSE

        Defendant denies any negligence, culpable conduct, or liability on its part but, if Defendant

ultimately is found liable for any portion of Plaintiffs’ alleged damages, Defendant shall only be

liable for its equitable share of Plaintiffs ’alleged damages.

                            SIXTEENTH ADDITIONAL DEFENSE

        Defendant denies any liability, but in the event Defendant is found to have any liability to

Plaintiffs, Defendant is entitled to an offset against any such liability on its part for the greatest of:

(1) any amounts actually paid by any person or entity heretofore or hereafter for any of the injuries,

costs, damages and expenses alleged in the complaint; or (2) any amounts stipulated or otherwise

agreed to in any release or covenant not to sue any person or entity heretofore or hereafter for any

of the injuries, costs, damages and expenses alleged in the complaint; or (3) the equitable share of

the liability of any person or entity that heretofore has received, or hereafter receives, any release

from liability or covenant not to sue with respect to any of the injuries, costs, damages and expenses

alleged in the complaint.

                            SEVENTEENTH ADDITIONAL DEFENSE




                                     - 40 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 40 of 48
       Defendant cannot be held jointly and severally liable for the acts or omissions of third

parties because its acts or omissions were separate and distinct and the alleged harm is divisible

from and greater than any harm allegedly caused by acts or omissions of Defendant.

                           EIGHTEENTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, for failing to link any of their alleged

exposure to any product(s) manufactured by Defendant.

                           NINETEENTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs cannot establish

that their alleged injuries were caused by exposure to any product(s) attributable to Defendant.

                           TWENTIETH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that Plaintiffs cannot establish

that PFOA or GenX has been reliably established, through scientific means, to be capable of

causing their alleged injuries.

                         TWENTY-FIRST ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that Plaintiffs cannot establish

that they were exposed to a sufficient concentration or amount of PFOA, and/or for a sufficient

duration, that has been reliably established, through scientific means, to be capable of causing their

alleged injuries.

                        TWENTY-SECOND ADDITIONAL DEFENSE

       Any damages Plaintiffs may have suffered were not reasonably foreseeable by Defendant

at the time of the conduct alleged.

                         TWENTY-THIRD ADDITIONAL DEFENSE




                                     - 41 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 41 of 48
       Plaintiffs’ claims are barred, in whole or in part, because Defendant neither knew, nor

should have known, that any of the substances to which Plaintiffs were allegedly exposed were

hazardous or constituted a reasonable or foreseeable risk of physical harm by virtue of the prevailing

state of the medical, scientific, technical, and/or industrial knowledge available to Defendant at all

times relevant to the claims or causes of action asserted by Plaintiffs.

                        TWENTY-FOURTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, because the alleged acts or omissions by

Defendant, throughout the relevant and material time period, conformed to the then-existing

custom and practice, and Defendant exercised due care and acted in accordance with and/or

complied with available technological, medical, scientific, and industrial “state-of-the-art”

practice, and/or applicable laws, regulations, standards, and orders.

                         TWENTY-FIFTH ADDITIONAL DEFENSE

       Some or all of Plaintiffs’ claims are not amenable to judicial resolution because of the

primary jurisdiction doctrine.

                         TWENTY-SIXTH ADDITIONAL DEFENSE

       The claims and/or damages alleged in the Complaint are barred, in whole or in part, by the

doctrine of avoidable consequences and by Plaintiffs’ failure to mitigate their damages, if any.

                       TWENTY-SEVENTH ADDITIONAL DEFENSE

       Some of Plaintiffs’ claims may be barred in whole, or in part, by the doctrine of federal

preemption.

                        TWENTY-EIGHTH ADDITIONAL DEFENSE




                                     - 42 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 42 of 48
       Defendant is entitled to all of the procedural, substantive and other protections, caps and

limitations provided by the state statutes and other state and federal law regarding Plaintiffs’ claims

for compensatory and punitive damages.

                         TWENTY-NINTH ADDITIONAL DEFENSE

       The Complaint fails to state a claim upon which punitive or exemplary damages may be

awarded under North Carolina statutory or common law.

                            THIRTIETH ADDITIONAL DEFENSE

       Defendant did not engage in any conduct which would warrant or form a valid basis for an

award of punitive damages.

                          THIRTY-FIRST ADDITIONAL DEFENSE

       Plaintiffs have failed to adequately plead and/or allege that Defendant acted with the

requisite state of mind to warrant an award of punitive damages.

                          THIRTY-SECOND ADDITIONAL DEFENSE

       Defendant has complied with all applicable statutes and regulations set forth by local, state,

and/or federal government(s) with regard to the conduct alleged in the complaint, and, therefore,

to the extent that consideration is given to Plaintiffs’ claims, punitive damages are unwarranted in

law and fact.

                        THIRTY-THIRD ADDITIONAL DEFENSE

       Punitive damages are not available because all conduct and activities of Defendant related

to matters alleged in the Complaint conformed to industry standards based upon the state of

medical, scientific, and/or industrial knowledge which existed during the relevant and material

time period.

                        THIRTY-FOURTH ADDITIONAL DEFENSE




                                     - 43 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 43 of 48
       Punitive damages are not available because Defendant neither knew nor should have

known that the substances to which Plaintiffs were allegedly exposed were hazardous or

constituted a reasonable or foreseeable risk of physical harm, and Defendant therefore lacked

notice that its conduct was unlawful or subject to punishment and an award of punitive damages

would violate Defendant’ constitutional right to due process.

                          THIRTY-FIFTH ADDITIONAL DEFENSE

       Plaintiffs’ claims for punitive or exemplary damages are barred or reduced by applicable law

or statute, or are unconstitutional insofar as they violate the due process protections afforded by the

Unites States Constitution and the Constitution of the State of North Carolina, including without

limitation the Fifth, Eighth and Fourteenth Amendments to and the Excessive Fines Clause and Full

Faith and Credit Clause of the United States Constitution, and other applicable provisions of the

Constitution of the State of North Carolina or any other state whose laws may apply.

                          THIRTY-SIXTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, and damages, if any, should be limited

under North Carolina law, to the extent any fault, negligence, assumption of risk, and other

culpable conduct by Plaintiffs caused, proximately caused, or contributed to the alleged injuries

and damages, or to the extent that the doctrines of contributory negligence, comparative fault,

avoidable consequences, assumption of risk, voluntary exposure, and/or other applicable common-

law or statutory doctrines apply.

                        THIRTY-SEVENTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that the alleged injuries and

damages, if any, were due to preexisting conditions, for which Defendant cannot be held

responsible.




                                     - 44 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 44 of 48
                         THIRTY-EIGHTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by the doctrines of laches, waiver,

estoppel, ratification, and unclean hands.

                         THIRTY-NINTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, to the extent that Plaintiffs already

released, settled, entered into an accord and satisfaction with respect to, or otherwise compromised

their claims against Defendant.

                            FORTIETH ADDITIONAL DEFENSE

       Defendant is not responsible or liable for any acts or omissions undertaken by or at the

direction of any governmental authority or agency.

                          FORTY-FIRST ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, under the doctrine of Federal Preemption,

including express preemption, implied conflict preemption, and field preemption, pursuant to any

applicable statutes, regulations, guidance documents, notices, military specification, and policy

statements, enacted and/or promulgated and/or issued by Congress, federal agencies or the

executive branch, including, without limitation, to the extent Plaintiffs’ claims constitute an

impermissible challenge to a response or remediation under CERCLA, 42 U.S.C. § 9613(h).

                         FORTY-SECOND ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred because of Plaintiffs’ failure to join necessary and/or

indispensable parties without which this action should not proceed and should be dismissed.

                          FORTY-THIRD ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred because of changes made to the product, material, or

equipment’s condition.




                                     - 45 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 45 of 48
                        FORTY-FOURTH ADDITIONAL DEFENSE

       The relief sought is, in whole or in part, within the particular expertise of and is being

addressed by federal and state governments, and their relevant agencies, and thus this Court should

decline to exercise jurisdiction over these matters pursuant to the doctrine of primary jurisdiction,

abstention, and or the doctrine of separation of powers.

                          FORTY-FIFTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred because they failed to exhaust administrative remedies.

                          FORTY-SIXTH ADDITIONAL DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, by operation of the sophisticated

purchaser, sophisticated/learned intermediary, and or sophisticated user doctrine.

                               RESERVATION OF DEFENSES

       Defendant reserves the right to supplement these defenses with any additional defenses that

subsequently become available during discovery or at trial.

                            DEMAND FOR BIFURCATED TRIAL

       If Plaintiffs are permitted to proceed to trial upon any claims for punitive or exemplary

liability or damages, such claims, if any, must be bifurcated from the remaining issues.

                                        JURY DEMAND

       Defendant demands a trial by jury of any and all issues in this action so triable of right.



This 14th day of June, 2019.                          Respectfully submitted,

                                                      /s/ John K. Sherk III
                                                      John K. Sherk III
                                                      CA State Bar No. 295838
                                                      SHOOK, HARDY & BACON, L.L.P.
                                                      One Montgomery, Suite 2700
                                                      San Francisco, CA 94104



                                     - 46 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 46 of 48
                                 Telephone: (415) 544-1900
                                 Facsimile: (415) 391-0281
                                 E-mail: jsherk@shb.com

                                 Kenneth J. Reilly
                                 FL State Bar No. 157082
                                 SHOOK, HARDY & BACON, L.L.P.
                                 201 S. Biscayne Blvd.
                                 3200 Miami Center
                                 Miami, FL 33131
                                 Telephone: (305) 960-6907
                                 Facsimile: (305) 385-7470
                                 E-mail: kreilly@shb.com

                                 Jonathan D. Sasser
                                 Stephen D. Feldman
                                 ELLIS & WINTERS LLP
                                 P.O. Box 33550
                                 Raleigh, NC 27636
                                 Telephone: (919) 865-7000
                                 Facsimile: (919) 865-7010
                                 jon.sasser@elliswinters.com
                                 stephen.feldman@elliswinters.com

                                 Attorneys for Defendant E.I. DuPont de
                                 Nemours and Company




                           - 47 -
Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 47 of 48
                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 14, 2019, I electronically filed the foregoing with the

Clerk of the Court using the Court’s CM/ECF system, which will send electronic notice of such

filing to all counsel of record.



                                                   /s/ John K. Sherk III
                                                   Attorney for Defendant




                                     - 48 -
          Case 7:17-cv-00195-D Document 77 Filed 06/14/19 Page 48 of 48
